Citation Nr: 0318920	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  99-18 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel







INTRODUCTION

The veteran had active service from July 1976 to July 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In December 2000, the Board remanded this case for further 
development, specifically to provide the veteran an 
opportunity to obtain representation.  According to a VA Form 
21-22 Appointment of Veterans Service Organization as 
Claimant's Representative, the veteran obtained 
representation in January 2001.  The case has now returned 
for appellate review.

The veteran is currently incarcerated.  According to a 
written statement from the veteran, received by the Board in 
March 2002, it appears that the veteran has filed a claim for 
reinstatement of his compensation, which the RO had reduced 
due to the veteran's incarceration pursuant to 38 C.F.R. 
§ 3.665 (2002).  Pursuant to Title 38 U.S.C.A. § 7105 (West 
2002), a notice of disagreement must be filed with the agency 
of original jurisdiction or, in this case, the RO in Jackson, 
Mississippi.  In other words, the law prohibits the Board 
from accepting a notice of disagreement from a claimant.  
Therefore, the Board refers this issue to the RO for 
appropriate action.

The Board also notes that the RO should update the veteran's 
current mailing address at the location where he is 
incarcerated.  The record indicates that the RO has been 
addressing its correspondence to the veteran's old address 
and not where he is currently incarcerated.  Nevertheless, 
the Board will adjudicate this case because the record 
reflects that the veteran and his representative have been 
receiving the RO's correspondence based on their responding 
letters.  Moreover, the veteran and his representative have 
not raised an issue with respect to this.  According to the 
Board's internal records, the veteran's current mailing 
address is correct.

The veteran appealed the July 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court). 
The counsel for the Secretary and the veteran's attorney 
submitted a Motion to Remand in which the parties agreed to 
remand only the issue listed on the title page of this action 
to the Board, which was unopposed by the veteran.  For the 
purposes of the remand, the parties agreed to accept the 
statement of facts presented in the Board's July 2002 
decision.  The Court granted it in an order dated April 2003. 

According to a written statement from the veteran, received 
by the Board in July 2003, the veteran appears to have raised 
the issue of entitlement to a compensable rating for 
bilateral hearing loss.  The Board refers this issue to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran has persistent and recurrent tinnitus due to 
acoustic trauma.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for tinnitus are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.87a, Diagnostic Code 6260 (1998); 38 C.F.R. § 
4.87, Diagnostic Code 6260 (2002); 68 Fed. Reg. 25,822 (May 
14, 2003) (to be codified as amended at 38 C.F.R. § 4.87, 
Diagnostic Code 6260).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Although the parties did not raise this issue in the Motion 
for Remand, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) (VCAA).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 112 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. 38 U.S.C.A. § 5103A; see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Among the changes in the law brought about by the VCAA is a 
heightened duty to assist a veteran in developing evidence in 
support of a claim.  Such assistance includes identifying and 
obtaining evidence relevant to the claim, and affording the 
veteran a VA rating examination unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the veteran's claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.102 (2002).

The record reflects that in an August 2001 letter, the RO 
informed the veteran of the VCAA.  In the letter, the veteran 
was advised of the evidence the RO had considered in deciding 
the issues on appeal and informed that he should identify any 
other evidence he wished to submit or wished VA to obtain.  
The veteran has been provided a VA examination and pertinent 
treatment records have been obtained.  The veteran 
acknowledged receipt of this letter in a written statement 
received by the RO in October 2001.  The veteran has not 
identified, and the Board is not aware of, any outstanding 
evidence that could be obtained to substantiate his claim to 
a rating in excess of that currently assigned.  

The Board has reviewed the veteran's claim in light of the 
VCAA and concludes that while the RO did not necessarily 
fully comply with the new notification requirements at the 
time the veteran's claims were filed, a substantial body of 
lay and medical evidence was developed with respect to the 
veteran's claims.  The RO's supplemental statement of the 
case issued in January 2002 clarified what evidence would be 
required to establish evaluations for the veteran's service-
connected bilateral hearing loss and his tinnitus in excess 
of those already assigned, and provided reasons as to why the 
RO found that higher ratings were not appropriate.  The 
veteran responded to the RO's communications with additional 
evidence and argument, curing (or rendering harmless) any 
earlier notification omissions that the RO may have made.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VA 
O.G.C. Prec. 16-92, para. 16 (57 Fed. Reg. 49,747 (1992)) 
("if the appellant has raised an argument or asserted the 
applicability of a law or [Court] analysis, it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised").

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R § 3.102.  This 
obligation was satisfied by the July 1999 VA examination 
requested and accomplished in connection with the claims.  
The Board is satisfied that all relevant facts have been 
properly and sufficiently developed, and that the veteran 
will not be prejudiced by proceeding to a decision on the 
basis of the evidence currently of record.

As will be discussed in more detail below, subsequent to the 
Court's remand, the Board finds that it can consider this 
matter without the necessity of remanding it to the RO based 
on recent developments in the law.  See VAOPGCPREC 2-03.  



II.  Analysis

The veteran asserts that a rating in excess of 10 percent is 
warranted for his tinnitus.  In such cases, VA has a duty to 
assist the veteran in developing facts that are pertinent to 
the claim.  See generally, VCAA.  As noted above, the Board 
finds that all relevant facts have been properly developed, 
and that all relevant evidence necessary for an equitable 
resolution of the issues on appeal has been identified and 
obtained by the RO.  The evidence includes the veteran's 
service medical records, a July 1999 VA rating examination 
report and outpatient treatment records, and personal 
statements and evidence submitted by the veteran in support 
of his claim.  See VCAA.

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2002).  Separate diagnostic codes identify the 
various disabilities.  When making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  The current level of disability, however, is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
medical records pertaining to the service-connected 
disability at issue.  The Board has found nothing in the 
historical record that would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.




The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. § 4.85-
4.87 (2002)].  Because the veteran's appeal was filed prior 
to the change in the regulations, he is entitled to the 
application of the version more favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

According to the former rating criteria, a maximum 10 percent 
rating was originally assigned for persistent tinnitus as a 
symptom of acoustic trauma in a March 1983 rating decision.  

The regulation was revised effective in June 1999 to provide 
that a maximum 10 percent rating is applicable for recurrent 
tinnitus, regardless of its cause.  A note following the 
diagnostic code indicates that a separate evaluation for 
tinnitus may be combined with an evaluation under Diagnostic 
Codes 6100, 6204, or other diagnostic codes, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

The Board notes that in Wanner v. Principi, 17 Vet. App. 4, 
17-18 (2003), the Court invalidated the requirement in the 
regulation that was in effect prior to June 1999 that in 
order for a compensable rating to apply, the tinnitus had to 
be the result of head injury, concussion, or acoustic trauma.  
The Court further held that by failing to address 38 C.F.R. § 
4.25(b) (2002), which provides that all disabilities "are to 
be rated separately", the Board failed to provide an adequate 
statement of reasons or bases for its determination that 
Diagnostic Code 6260 provides for only one rating for 
bilateral tinnitus (rather than two, one for each ear). 
Wanner, 17 Vet. App. at 13.

The regulation was again revised effective June 13, 2003, to 
add two additional notes following the diagnostic code as 
follows:  

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, 
both ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which 
the sound is audible to other people and has a definable 
cause that may or may not be pathologic) under this 
diagnostic code, but evaluate it as part of any 
underlying condition causing it.

See 68 Fed. Reg. 25,822 (May 14, 2003). 

As will be explained below, under all versions of the 
regulation, the maximum rating which is available for 
tinnitus is 10 percent.  The Board therefore finds that 
neither version of the regulation is more favorable to the 
veteran.  See VAOPGCPREC 3-00.

III.  Standard of review

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of a material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3 
(2002).  The Federal Circuit has held that "when the positive 
and negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

It is the veteran's contention that he should be assigned 
separate 10 percent ratings for tinnitus in each ear because 
the disorder is bilateral.  The Court remanded this issue to 
the Board for consideration of the veteran's argument that he 
was entitled to separate 10 percent ratings, one for each 
ear, for bilateral tinnitus and to specifically consider 
38 C.F.R. § 4.25.  The Court intimated no opinion as to the 
outcome of the case.  

Following remand of the veteran's appeal from the Court in 
April 2003, the Board requested an opinion from VA's Office 
of the General Counsel (OGC) on this issue.  In VAOPGCPREC 2-
03, OGC noted that "tinnitus is the perception of sound in 
the absence of an acoustic stimulus."  VAOPGCPREC 2-03 at p. 
2, citing The Merck Manual 665 (17th Ed. 1999).  The OGC 
referenced the notice of proposed rulemaking resulting in the 
amendment to Diagnostic Code 6260 in May 2003 for the medical 
explanation of tinnitus:

True (subjective) tinnitus does not originate in the 
inner ear, although damage to the inner ear may be a 
precursor of subjective tinnitus.  It is theorized that 
in true tinnitus the brain creates phantom sensations to 
replace missing inputs from the damaged inner ear, 
similar to the brain's creation of phantom pain in 
amputated limbs. . . .

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise from 
the brain rather than the ears.

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002) [citing Diseases of the 
Ear, H. Ludman, and T. Wright, 6th ed., chapter 11; Phantom 
auditory perception (tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. Jasterboff, 
1990; and Mechanisms of Tinnitus, Allyn and Bacon, 1995, J. 
Vernon and A. Moller (Eds)].

Based on this medical explanation the OGC found that "the 
perception of noise is the disability identified in true 
tinnitus, and the source of this perceived noise is not in 
either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
VAOPGCPREC 2-03, p. 3.  

OGC therefore determined that the original and revised 
versions of Diagnostic Code 6260 authorized a single 10 
percent rating for tinnitus, regardless of whether it was 
perceived as unilateral, bilateral, or in the head, and 
precluded the assignment of separate ratings for bilateral 
tinnitus.  

Furthermore, OGC noted that the most recent amendment to 
Diagnostic Code 6260 definitively stating that only a single 
10 percent disability rating is authorized for tinnitus 
merely restated the law as it existed both prior to and after 
the 1999 amendment.  Accordingly, the rule that only a single 
10 percent disability rating is authorized for tinnitus 
regardless of whether the tinnitus is perceived as 
unilateral, bilateral, or in the head is for application in 
cases arising both before and after the 1999 amendment.  
VAOPGCPREC 2-03 at pp 3-4.

The Board initially finds that it can consider this matter 
without the necessity of remanding it to the RO.  See Bernard 
v Brown, 4 Vet. App. 384 (1993).  The resolution of this case 
is in essence dependent upon the OGC opinion, which is of 
course as binding on the ROs as it is on the Board.  Thus, 
remanding the case to the RO would accomplish nothing except 
to further delay resolution of this case, which is now over 
four years old.  

Moreover, the Court's April 9, 2003, order did not appear to 
contemplate readjudication by the RO but rather was couched 
in terms which clearly signified an intent that the Board 
evaluate the veteran's contention as to tinnitus.  The 
veteran himself and his representative have not suggested 
that remand to the RO for readjudication would be 
appropriate.  Indeed, in July 2003, the veteran requested 
that the Board immediately proceed with adjudication of his 
appeal after affording his representative an opportunity to 
review and submit additional argument.  The veteran also 
indicated that he had no more evidence to submit.   

Turning then to the matter at hand, the Board observes that 
precedential opinions of the OGC are binding on the Board.  
See 38 U.S.C.A. § 7104(c) (West 2002); Splane v. West, 216 
F.3d 1058 (Fed. Cir. 2000).  For that reason the Board finds 
that all versions of Diagnostic Code 6260 preclude the 
assignment of separate disability ratings for bilateral 
tinnitus and that 10 percent is the maximum rating available 
for tinnitus.  

For the sake of completeness, the Board will, however, 
address the arguments raised by the veteran's representative 
in his brief to the Court.

In his July 2003 brief the veteran's representative asserted 
that prior to June 13, 2003, the effective date of the new 
regulation, the rating criteria was ambiguous as to whether 
the 10 percent rating applied for unilateral or bilateral 
tinnitus, and that the Rating Schedule did not otherwise 
address that issue.  He stated that because the Rating 
Schedule was ambiguous, the rating criteria had to be 
interpreted in a manner most favorable to the veteran.  See 
Appellant's Brief, p. 3 (July 23, 2003)

In Brown v. Gardner, 513 U.S. 115, 118 (1994), the Supreme 
Court held that if a statute is ambiguous, any interpretive 
doubt is to be resolved in the veteran's favor.  See also 
Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) 
[the canons of statutory construction apply to regulations as 
well as statutes[.  The veteran's representative relies on 
this canon of construction for his proposition that the 
regulation must be interpreted to allow two separate and 
distinct ratings for bilateral tinnitus.

Diagnostic Code 6260, prior to the amendment effective June 
13, 2003, did not expressly indicate whether, in the case of 
bilateral tinnitus, each ear was to be rated separately.  The 
Supreme Court also held in Brown, however, that "[a]mbiguity 
is a creature not of definitional possibilities but of 
statutory context. . . " Brown, 513 U.S. at 118 (citations 
omitted).  By reading the rating criteria for Diagnostic Code 
6260 in the context of the remaining provisions of the Rating 
Schedule, it is clear that a maximum 10 percent rating may be 
assigned for tinnitus, regardless of whether it is unilateral 
or bilateral, and that separate 10 percent ratings cannot be 
assigned for tinnitus in each ear.

If one section of a statute includes specific language but 
that language is missing from another section of the same 
statute, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  In reviewing the 
VA Rating Schedule the Board notes the presence of a number 
of diagnostic codes for which the Secretary found that 
bilateral or unilateral involvement was relevant; crucially, 
these diagnostic codes reflect such distinction.  For 
instance, 38 C.F.R. § 4.87, Diagnostic Code 6207 [loss of 
auricle] provides a 30 percent rating for loss of one auricle 
and a 50 percent rating for loss of both auricles.  None of 
the remaining diagnostic codes pertaining to diseases of the 
ear, other than hearing loss, specify whether the ratings 
provided are based on unilateral or bilateral involvement.  
See 38 C.F.R. § 4.87.  The presumption is that if bilateral 
involvement was significant, and/or warranted a rating 
different from unilateral involvement, the diagnostic codes 
would so specify.  The OGC opinion has further clarified this 
matter by in essence stating that any distinction between 
unilateral or bilateral tinnitus was meaningless for the 
purpose of assigning a disability rating.

The assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (2002); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  As the OGC opinion makes clear, the 
disease entity of "tinnitus" has but one symptom--the 
perception of sound in the brain without acoustic stimulus.  
Because tinnitus does not produce separate and distinct 
symptoms, the assignment of separate ratings for the right 
and the left ear is not appropriate.

The Board has considered 38 C.F.R. § 4.25(b), which states: 
"Except as otherwise provided in this schedule, the 
disabilities arising from a single disease entity, e.g., 
arthritis, multiple sclerosis, cerebrovascular accidence, 
etc., are to be rated separately[,] as are all other 
disabling conditions, if any." 38 C.F.R. § 4.25(b); see 
Wanner.  Tinnitus, however, cannot be considered two separate 
disabilities merely because it affects two ears. As noted 
above, the rule that only a single 10 percent disability 
rating is authorized for tinnitus is for application in cases 
arising both before and after the 1999 amendment, regardless 
of whether the tinnitus is perceived as unilateral, 
bilateral, or in the head.  VAOPGCPREC 2-03 at pp 3-4.  
Therefore, a separate 10 percent rating for each ear is not 
warranted.

For the reasons and bases expressed above, the Board has 
determined that the preponderance of the evidence is against 
the appeal to establish entitlement to a disability rating in 
excess of 10 percent for tinnitus.  The Board's decision is 
based on a reading of the appropriate regulation, as 
interpreted by VA OGC.  The benefit sought on appeal 
continues to be denied.


ORDER

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for tinnitus is denied.




	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

